l                 ARMED SERVICES BOARD OF CONTRACT APPEALS

    Appeal of--                                 )
                                                )
    Military Aircraft Parts                     )      ASBCA No. 60637
                                                )
    Under Contract No. SPM4A7-l l-M-K243        )

    APPEARANCE FOR THE APPELLANT:                      Mr. Robert E. Marin
                                                        President

    APPEARANCES FOR THE GOVERNMENT:                    Daniel K. Poling, Esq.
                                                        DLA Chief Trial Attorney
                                                       Edward R. Murray, Esq.
                                                       Jason D. Morgan, Esq.
                                                        Trial Attorneys
                                                        DLA Aviation
                                                        Richmond, VA

                                  ORDER OF DISMISSAL

           The dispute has been settled. The appeal is dismissed with prejudice.

           Dated: 27 October 2016




I
l          I certify that the foregoing is a true copy of the Order of Dismissal of the
    Armed Services Board of Contract Appeals in ASBCA No. 6063 7, Appeal of Military
    Aircraft Parts, rendered in conformance with the Board's Charter.

           Dated:



                                                    JEFFREY D. GARDIN
                                                    Recorder, Armed Services
                                                    Board of Contract Appeals